DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments, filed February 22, 2021, with respect to the rejection(s) of claims 1 and 19 under Suzuki and Symanow have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Khafagy (US 2017/0259803; previously cited in the PTO-892 form dated 11/23/20) and Parsonage (US 6,037,749).  Khafagy discloses the structure of claim 1 and Parsonage teaches that it is known to operate a switch, to electrically isolate a group including a battery and a starter, when the battery voltage drops (i.e. there is an abnormality). 
The objection to the title, the various claim objections, the §101 rejection, and the §112(b) rejection are withdrawn.  Several new objections and §112 rejections are raised. 
Specification
The disclosure is objected to because the statement that the automatic stop is carried out “irrespective of an operation by the driver” is misleading (page 17, lines 19-23; corresponding to paragraph 83 of the pre-grant publication).  The examples given in the specification (idling, reducing speed) are both “operations by a driver”.  If the applicants are intended to explain that the engine automatically stops without the driver intentionally turning off the ignition, then the specification should be amended accordingly.  

Claim Objections
Claims 1 and 19 are objected to because they recite a broad limitation followed a narrow limitation for the same controller functionality.  Claim 1 recites “a controller configured to [] 2) control a state of the switch between the open state and a closed state based on a result of the abnormality diagnosis”, which is the broad limitation.  The claim then recites the specific control functions (open when there is an abnormality, closed when there is not) in the last wherein clause.  This is a narrow limitation directed to the same feature.  Claim 19 recites the same limitations.
To overcome this objection, the applicants may consider replacing the (2) limitation from the controller paragraph with the two actual consequence-actions of the last paragraph.
Claims 11-12 are objected to because they are nearly identical to claims 9-10.  Both sets of claims positively recite the DC-DC converter and then recite the functionality of provided electricity from the main battery, through the converter, to the auxiliaries.  There are no limitations present in claims 11-12 that are not already recited in claims 9-10. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification is not enabling for an automatic stop control that is carried out “irrespective of an operation by a driver”.  As discussed above, the examples given in the specification are both carried out by a driver (page 17, lines 19-23).  Idling and reducing speed are both actions carried out intentionally by a driver.  While the language of claims 15-16 is taken verbatim from the specification, and therefore has written description support, the language used is not enabled.  The specification does not enable the skilled artisan to make/use a vehicle that reduces its speed or idles without any possible interaction from the driver.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khafagy (US 2017/0259803) in view of Parsonage (US 6,037,749).
With respect to claim 1, Khafagy discloses a power supply system (fig 1; par 16-33) comprising: 

a main battery (32) configured to store electricity to be supplied to the driving motor;  
5an engine (12) capable of outputting power for driving the driving wheel; 
a starter motor (30) configured to start the engine; 
an auxiliary battery (60) configured to store electricity to be supplied to the starter motor and auxiliaries (52); 
a switch (70) disposed between the auxiliary battery and the auxiliaries to make or break an electric coupling between a first group (60, 30) including the auxiliary 10battery and the starter motor and a second group (32, 52) including the auxiliaries and the main battery; and 
a controller (42, 44, 46).
Khafagy discloses the structure of claim 1.  Khafagy does not expressly disclose the controller is configured to execute an abnormality diagnosis and control the switch in response.  Parsonage discloses a power supply system (fig 1; col. 7-9) including a first group of components including a battery (1) coupled to a starter (2) and a switch (11) that separates them from additional circuitry.  Parsonage further discloses a controller (5-10; col. 7, lines 12-51) configured to, 
1) execute an abnormality diagnosis that diagnoses whether there is an abnormality in the auxiliary battery on the basis of an electrical state quantity of the auxiliary battery while the switch is in an open state (col. 2-3, bridging 
2)  control a state of the switch  (col. 2-3, bridging paragraph; col. 7, lines 50-51; col. 8, lines 1-6; col. 9, lines 34-49) between the open/closed states based on the results of the abnormality diagnoses,
Wherein the controller controls the switch to be in 1) the open state when the result of the abnormality diagnosis indicates that there is the abnormality in the auxiliary battery (col. 8, lines 1-6; col. 9, lines 34-49), and 2) the closed state when the result of the abnormality diagnosis indicates that there is no abnormality in the auxiliary battery (the obvious corollary to the conditions under which the switch is opened – if these conditions don’t exist, then the switch is closed).
Parsonage discloses comparing a battery voltage to determine if the battery/starter group should be disconnected.  Parsonage’s determination that battery voltage is dangerously low to require opening the switch is interpreted as an “abnormality”.
Khafagy and Parsonage are analogous because they are from the same field of endeavor, namely vehicle circuitry that group a battery and starter on one side of a switch.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Khafagy controller to open the switch upon a detected abnormality, as taught by Parsonage.  The motivation for doing so would have been to protect the auxiliary battery from over discharge. 

With respect to claims 3-4, Parsonage discloses the controller diagnoses whether the auxiliary battery is deteriorated as the abnormality on the basis of an internal resistance of the auxiliary battery as the state quantity (col. 6, line 52 to col. 7, line 58).  Parsonage states that “the nonlinearity of internal resistance result in the family of ‘curves’ or voltage v charge plots shown in FIG. 3a” (col. 7, lines 8-10).  Thus, Parsonage’s abnormality determination is “on the basis of” internal resistance.  
With respect to claims 5-6, Parsonage discloses the controller diagnoses whether there is an abnormality in the auxiliary battery on a basis of a comparison result between the state quantity and a reference value (col. 7, lines 48-50; col. 8, line 52 to col. 9, line 6; col. 9, lines 34-49).  Parsonage discloses comparing the battery voltage to a threshold that signifies when it is necessary to open the switch.
With respect to claims 7-8, Parsonage discloses the controller causes the reference value to change in accordance with a temperature of the auxiliary battery (col. 3, lines 15-20; col. 4, lines 17-20). 

The combination teaches that the Khafagy switch is open because of an abnormality determination (Parsonage).  Thus, the skilled artisan, when viewing the Khafagy schematic (including an open switch 70) would understand that the controller causes electricity stored in the main battery to be stepped down by the DC-DC converter and supplies the stepped-down electricity to the auxiliaries.
With respect to claims 13-14, Parsonage discloses15 an information device configured to report a diagnostic result of the abnormality diagnosis (col. 4, lines 25-28), wherein in a case where the auxiliary battery is diagnosed as operating abnormally, the controller causes the information device to report the diagnostic result indicating that the 20auxiliary battery is abnormally operating (lines 27-28; producing a warning signal when such a battery is detected”).  
With respect to claim 19, Khafagy and Parsonage combine to disclose the power supply system, as discussed above in the art rejection of claims 9-12.  Claim 19 repeats the limitations of claim 1 and adds the DC/DC converter (addressed in the art rejection of claims 9-12).  The references are analogous, as discussed above. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khafagy in view of Parsonage and Toyoma (US 2017/0145977).
The combination teaches detecting a low auxiliary battery voltage (Parsonage) and a vehicle with an auto-stop functionality (Khafagy; par 2), but does not expressly disclose preventing an automatic stop functionality.  Toyoma discloses a vehicle:

wherein, in a case where the auxiliary battery is diagnosed as operating normally, the controller executes an automatic stop control that causes the engine to automatically stop irrespective of an operation by a driver (par 8); and
wherein, in a case where the auxiliary battery is diagnosed as operating abnormally, the controller prohibits automatic stop control that causes the engine to automatically stop (par 8).   
When combined, Toyoma’s battery preset minimum state of charge is equivalent to the Parsonage threshold for disconnecting the first group (aux battery and starter) from the rest of the Khafagy second group.  
The combination and Toyoma are analogous because they are from the same field of endeavor, namely vehicles with starter batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include the automatic stop prevention control, as taught by Toyoma.  The motivation for doing so would have been to prevent a driver from becoming stranded.  Toyoma teaches that an engine is only allowed to stop if there is sufficient power left in the battery to restart it. 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khafagy in view of Parsonage and Symanow (US 2018/0134176).

10the starter motor is capable of generating power using kinetic energy of the engine (generator 106), 
the auxiliary battery (114) is charged by electricity generated by the starter motor (via converter 126; par 23), and 
in a case where the auxiliary battery is diagnosed as operating abnormally, the controller controls a voltage of electricity generated by the starter motor to a value lower than a value when the auxiliary battery is operating normally (par 14).  
Symanow discloses that a generator provides electricity from kinetic energy of the engine to recharge both HV and LV batteries.  When the LV battery is normal, it receives a voltage from the converter 126.  When the LV battery is abnormal, the entire vehicle is prevented from being used; thus, there is no power output by the generator and the voltage applied to the LV battery is zero volts.  This zero volts is “lower than” the value applied during normal operations. 
The combination and Symanow are analogous because they are from the same field of endeavor, namely hybrid vehicles.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836